Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 20, 2008 (November 20, 2008) GMAC LLC (Exact name of registrant as specified in its charter) Delaware 1-3754 38-0572512 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 200 Renaissance Center P.O. Box 200 Detroit, Michigan 48265-2000 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (313) 556-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 7.01 Regulation FD Disclosure The information attached as Exhibit 99.1 hereto is incorporated herein by reference. The information in this Form 8-K that is furnished under this Item 7.01 Regulation FD Disclosure and the related Exhibit 99.1 attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Act of 1934, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 8.01 Other Events Bank Holding Company Application and Application for Participation in the Capital Purchase Program GMAC LLC (GMAC) announced that it has submitted an application to the U.S. Federal Reserve Board of Governors for approval to become a bank holding company under the Bank Holding Company Act of 1956, as amended (the BHC Act). If GMACs application to become a bank holding company under the BHC Act is accepted, GMAC Bank will become a Utah chartered Federal Reserve member bank. GMAC also announced that it has submitted an application to the U.S. Treasury to participate in the Capital Purchase Program created under the Emergency Economic Stabilization Act of 2008, conditional upon becoming a bank holding company under the BHC Act. There can be no assurances as to when or if GMAC will be successful with respect to its application to become a bank holding company under the BHC Act or when or if GMAC will become eligible for the Capital Purchase Program or, if successful, exactly what the structure of the U.S. Treasury investment will be. Private Exchange Offers On November 20, 2008, GMAC commenced separate private exchange offers and cash tender offers to purchase and/or exchange certain of its and its subsidiaries (the GMAC offers) and Residential Capital, LLCs (the ResCap offers) outstanding notes listed below held by eligible holders for cash, newly issued notes of GMAC and, in the case of the GMAC offers only, preferred stock of a wholly-owned GMAC subsidiary, upon the terms and subject to the conditions set forth in the applicable confidential offering memoranda, each dated November 20, 2008 (the offering memoranda), and the related letters of transmittal. In the GMAC offers, GMAC is offering to purchase and/or exchange any and all of the notes listed in the table below (the GMAC old notes) held by eligible holders for, at the election of each eligible holder, either (a) new securities consisting of a combination of (i)(x) in the case of GMAC old notes maturing prior to 2031, newly issued Senior Guaranteed Notes of GMAC with the same interest rate and maturity date, as the applicable series of GMAC old notes exchanged therefor (the new guaranteed notes), which the new guaranteed notes will be guaranteed by certain subsidiaries of GMAC and will in all cases be denominated in U.S. dollars or (y) in the case of GMAC old notes maturing in 2031, a combination of new guaranteed notes and newly issued 8.00% Subordinated Notes due 2018 of GMAC (the new subordinated notes) and (ii) newly issued 5% Perpetual Senior Preferred Stock with liquidation preference of $1,000 per share of a wholly owned subsidiary of GMAC (the new preferred stock) or (b) cash, in each case in the amounts per 1,000 U.S. dollar equivalent principal amount of GMAC old notes specified in the table below. Cash elections will be subject to proration in the event that the aggregate consideration required to accept all GMAC old notes tendered pursuant to cash elections would exceed $2 billion. The new guaranteed notes will be guaranteed (the note guarantees), on a joint and several basis, by GMAC Latin America Holdings LLC, GMAC International Holdings Coöperatief U.A., GMAC Continental LLC, IB Finance Holding Company LLC and GMAC US LLC (each a note guarantor), which are all subsidiaries of GMAC. The note guarantees will be senior obligations of each note guarantor and will rank equal with all existing and future senior debt of such note guarantor. The note guarantees will rank senior to all subordinated debt of such note guarantor. Outstanding GMAC Old Notes Eligible for the GMAC Offers Consideration per 1,000 U.S. Dollar Equivalent Principal Amount of Old Notes Validly Tendered and Not Withdrawn Prior to the Early Delivery Time New Securities Election (new securities exchange ratio) Principal Amount of Applicable Cash Series of New Notes Election (new notes exchange ratio) Liquidation Outstanding Title of Old (the cash New Preference of Principal Notes to be Title of New Notes to be price) (in New Senior Subordinated Preferred CUSIP/ISIN Amount Tendered Issued U.S. Dollars) Notes Notes Stock Euribor +1.25% Senior Euribor +1.250% Guaranteed Notes due XS0195560262 EUR 750,000,000 Notes due 2009 2009 $850 $850 Not Applicable $150 4.750% Senior 4.750% Notes due Guaranteed Notes due XS0200959970 EUR 1,250,000,000 2009 2009 $830 $850 Not Applicable $150 6.500% Senior 6.500% Notes due Guaranteed Notes due 37042WH20/US37042WH206 USD 250,000,000 2009 2009 $765 $850 Not Applicable $150 7.750% Senior 7.750% Notes due Guaranteed Notes due 370425RP7/US370425RP71 USD 2,400,000,000 2010 2010 $815 $850 Not Applicable $150 5.750% Senior 5.750% Notes due Guaranteed Notes due XS0301812557 EUR 500,000,000 2010 2010 $720 $825 Not Applicable $175 5.750% Senior 5.750% Notes due Guaranteed Notes due XS0177329603 EUR 1,000,000,000 2010 2010 $650 $825 Not Applicable $175 6.625% Senior 6.625% Notes due Guaranteed Notes due XS0182179886 GBP 200,000,000 2010 2010 $600 $825 Not Applicable $175 7.250% Senior 7.250% Notes due Guaranteed Notes due 370425RU6/US370425RU66 USD 2,000,000,000 2011 2011 $700 $825 Not Applicable $175 6.000% Senior 36186CAC7/US36186CAC73/ 6.000% Notes due Guaranteed Notes due 370424CF8 USD 400,000,000 2011 2011 $650 $825 Not Applicable $175 5.375% Senior 5.375% Notes due Guaranteed Notes due XS0187751150 EUR 1,500,000,000 2011 2011 $580 $825 Not Applicable $175 6.875% Senior 6.875% Notes due Guaranteed Notes due 370425RX0/US370425RX06 USD 5,450,000,000 2011 2011 $650 $825 Not Applicable $175 6.000% Senior 6.000% Notes due Guaranteed Notes due 36186CAF0/US36186CAF05 USD 1,000,000,000 2011 2011 $630 $825 Not Applicable $175 7.000% Senior 7.000% Notes due Guaranteed Notes due 370425SC5/US370425SC59 USD 1,000,000,000 2012 2012 $630 $825 Not Applicable $175 6.625% Senior 6.625% Notes due Guaranteed Notes due 36186CAH6/US36186CAH60 USD 1,000,000,000 2012 2012 $620 $825 Not Applicable $175 6.000% Senior 6.000% Notes due Guaranteed Notes due XS0301811583 EUR 300,000,000 2012 2012 $600 $825 Not Applicable $175 6.875% Senior 6.875% Notes due Guaranteed Notes due 370425SE1/US370425SE16 USD 2,000,000,000 2012 2012 $620 $825 Not Applicable $175 6.750% Senior 6.750% Notes due Guaranteed Notes due 370425SL5/US370425SL58 USD 1,750,000,000 2014 2014 $590 $800 Not Applicable $200 Libor + 2.20% Senior Libor + 2.20% Guaranteed Notes due 370425SM3/US370425SM32 USD 593,724,000 Notes due 2014 2014 $550 $800 Not Applicable $200 Consideration per 1,000 U.S. Dollar Equivalent Principal Amount of Old Notes Validly Tendered and Not Withdrawn Prior to the Early Delivery Time New Securities Election (new securities exchange ratio) Principal Amount of Applicable Cash Series of New Notes Election (new notes exchange ratio) Liquidation Outstanding Title of Old (the cash New Preference of Principal Notes to be Title of New Notes to be price) (in New Senior Subordinated Preferred CUSIP/ISIN Amount Tendered Issued U.S. Dollars) Notes Notes Stock 8.000% Senior Guaranteed Notes due 2031 and 8.000% 8.000% Notes due Subordinated Notes due 370425RZ5/US370425RZ53 USD 3,967,000,000 $600 $500 $350 $150 In the ResCap offers, GMAC is offering to purchase and/or exchange any and all of the ResCap notes listed in the table below (the ResCap old notes and together with the GMAC old notes, the old notes) held by eligible holders for, at the election of each eligible holder either, (i) (x) in the case of the 8.50% notes of ResCap maturing on May 15, 2010, newly issued 7.5% Senior Notes due 2013 of GMAC (the new senior notes and together with the new guaranteed notes and the new subordinated notes, the new notes) or (y) in the case of all other series of ResCap old notes, a combination of new senior notes and new subordinated notes or (ii) cash, in all cases in the amount per 1,000 U.S. dollar equivalent principal amount of ResCap old notes specified in the table below. Cash elections will be subject to proration in the event that the aggregate consideration required to accept all ResCap old notes tendered pursuant to cash elections would exceed $500 million. Outstanding ResCap Old Notes Eligible for the ResCap Offers Consideration per 1,000 U.S. Dollar Equivalent Principal Amount of Old Notes Validly Tendered and Not Withdrawn Prior to the Early Delivery Time New Notes Election (the Notes Exchange Ratios) (in Outstanding Cash Election Principal Amount of New Notes) Principal Interest Maturity (the cash price) New Subordinated CUSIP/ISIN Amount Rate Date (in U.S. Dollars) New Senior Notes Notes 76113BAQ2 / US76113BAQ23 USD 62,550,000 Libor + 3.10% April 17, 2009 Not Applicable $300 $250 76113BAN9 / US76113BAN91 U76134AD4 / USU76134AD49 USD 205,448,000 Libor + 3.83% April 17, 2009 Not Applicable $300 $250 76114EAB8 / US76114EAB83 USD 131,595,000 Libor + 3.10% May 22, 2009 Not Applicable $300 $250 76114EAE2 / US76114EAE23 U7613PAB1 / USU7613PAB14 USD 1,573,818,000 8.500% May 15, 2010 $500 $750 Not Applicable 76113BAF6 / US76113BAF67 U76134AC6 / USU76134AC65 USD 1,252,897,000 8.375% June 30, 2010 $220 $200 $300 XS0307840735 EUR 360,985,000 Euribor+ 3.45% September 27, 2010 $210 $200 $300 76113BAM1 / US76113BAM19 USD 217,801,000 8.000% February 22, 2011 $200 $150 $350 XS0254758872 EUR 110,898,000 7.125% May 17, 2012 $200 $150 $350 76114EAC6 / US76114EAC66 USD 94,968,000 8.500% June 1, 2012 $200 $150 $350 76113BAR0 / US76113BAR06 USD 874,833,000 8.500% April 17, 2013 $200 $150 $350 XS0254759920 GBP 40,751,000 8.375% May 17, 2013 $200 $150 $350 Consideration per 1,000 U.S. Dollar Equivalent Principal Amount of Old Notes Validly Tendered and Not Withdrawn Prior to the Early Delivery Time New Notes Election (the Notes Exchange Ratios) (in Outstanding Cash Election Principal Amount of New Notes) Principal Interest Maturity (the cash price) New Subordinated CUSIP/ISIN Amount Rate Date (in U.S. Dollars) New Senior Notes Notes XS0307841469 GBP 65,270,000 9.875% July 1, 2014 $200 $150 $350 U7613PAC9 / USU7613PAC96 76114EAF9 / US76114EAF97 USD 4,010,280,000 9.625% May 15, 2015 1 $250 $250 $300 76113BAE9 / US76113BAE92 USD 150,955,000 8.875% June 30, 2015 $200 $150 $350 1 This series of notes amortizes in three equal installments in 2013, 2014 and 2015. GMAC is offering an early delivery payment in the GMAC and ResCap offers, which, with respect to cash consideration will be paid in cash, and in all other cases will be paid in principal amount of new notes. For each offer, the early delivery payment will be paid only to eligible holders who validly tender (and do not withdraw) their old notes prior to 5:00 p.m., New York City time, on December 4, 2008, unless extended by GMAC (the early delivery time) with respect to such offer. For eligible holders of old notes that tender after the early delivery time, in determining the consideration such holders will receive, the amounts indicated in the tables above for cash prices and exchange ratios into new guaranteed notes, in the case of the GMAC offers, or new senior notes, in the case of the ResCap offers, will be reduced by the early delivery payment of $50 of cash or $50 principal amount of new guaranteed or new senior notes, as applicable, per 1,000 U.S. dollar equivalent principal amount of old notes validly tendered and not withdrawn. Each of the GMAC and ResCap offers will expire at 11:59 p.m., New York City time, on December 18, 2008, unless extended by GMAC with respect to any or all series of old notes. In each of the GMAC and ResCap offers, tendered old notes may be validly withdrawn at any time prior to 5:00 p.m., New York City time, on December 4, 2008, unless extended by GMAC with respect to the GMAC or ResCap offers, but not thereafter. Holders of old notes accepted in the GMAC and ResCap offers will also receive a cash payment (paid in the currency of such old notes) equal to the accrued and unpaid interest in respect of such old notes from the most recent interest payment date to, but not including, the settlement date for the applicable offer. The GMAC offers are conditioned upon, among other things, the completion of the ResCap offers and a sufficient amount of old notes having been tendered for purchase and/or exchange pursuant to the GMAC offers such that, in GMACs judgment, GMAC has obtained a sufficient amount of capital in connection with the GMAC offers, whether or not such amount of capital would be sufficient to satisfy the requirements of the BHC Act or any other applicable regulations. The ResCap offers are conditioned upon, among other things, the completion of the GMAC offers and a sufficient amount of old notes having been tendered for purchase and/or exchange pursuant to the ResCap offers such that, in GMACs judgment, the ResCap offers were successful. For the avoidance of doubt, these conditions are for GMACs benefit and may be asserted by GMAC or may be waived by GMAC at any time and from time to time, in its sole discretion. In addition, GMAC has the right to terminate or withdraw any of the offers at any time and for any reason, including, without limitation, if any of the foregoing conditions or any other conditions to the offers described in the applicable offering memorandum are not satisfied. The new notes and the new preferred stock will not be registered under the Securities Act of 1933, as amended (the Securities Act), or any securities laws and, unless so registered, the new notes and new preferred stock may not be offered, sold, pledged or otherwise transferred within the United States or to or for the account of any U.S. person, except pursuant to an exemption from the registration requirements thereof. Accordingly, the GMAC offers are being made only (i) in the United States, to persons who are both qualified institutional buyers, as that term is defined in Rule 144A under the Securities Act (QIBs) and qualified purchasers (as defined in the GMAC offering memorandum) or (ii) outside the United States, to persons who are not U.S. persons, as that term is defined in Rule 902 under the Securities Act and who are also both non-U.S. qualified offerees and qualified purchasers (each as defined in the GMAC offering memorandum). The ResCap offers are being made only to (i) in the United States, QIBs, or (ii) outside the United States, persons who are not U.S. persons, and who are non-U.S. qualified offerees. GMAC will enter into registration rights agreements pursuant to which, under certain circumstances, it will agree to use reasonable best efforts to file exchange offer registration statements or shelf registration statements with respect to the new notes and the new preferred stock. The complete terms and conditions of the offers are set forth in the offering memoranda and other documents relating to the offers which will be distributed to eligible holders. The offers are subject to significant conditions that are further described in such documents. Documents relating to the offers will only be distributed to holders of the old notes who complete and return a letter of eligibility confirming that they are within the category of eligible investors for this private offer. Noteholders who desire to obtain a copy of the eligibility letter should contact Global Bondholder Services Corporation, the information agent for the offers, at (866) 794-2200 (U.S. Toll-free) or (212) 430-3774 (Collect). A copy of the press release announcing the submission of the applications discussed above and the private exchange offers is attached as Exhibit 99.2 hereto and incorporated herein by reference. The risk factors attached as Exhibit 99.3 hereto are incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit 99.1 Supplemental Information 99.2 Press release dated November 20, 2008. 99.3 Risk Factors 99.4 GMAC LLC Annual Report on Form 10-K for the year ended December 31, 2007, incorporated by reference 99.5 GMAC LLC Quarterly Reports on Form 10-Q for the quarters ended March 31, 2008, incorporated by reference 99.6 GMAC LLC Quarterly Reports on Form 10-Q for the quarters ended June 30, 2008, incorporated by reference 99.7 GMAC LLC Quarterly Reports on Form 10-Q for the quarters ended September 30, 2008, incorporated by reference SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 20, 2008 By: /s/ David J. DeBrunner David J. DeBrunner Vice President, Chief Accounting Officer and Controller EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1 Supplemental Information 99.2 Press release dated November 20, 2008. 99.3 Risk Factors 99.4 GMAC LLC Annual Report on Form 10-K for the year ended December 31, 2007, incorporated by reference 99.5 GMAC LLC Quarterly Reports on Form 10-Q for the quarters ended March 31, 2008, incorporated by reference 99.6 GMAC LLC Quarterly Reports on Form 10-Q for the quarters ended June 30, 2008, incorporated by reference 99.7 GMAC LLC Quarterly Reports on Form 10-Q for the quarters ended September 30, 2008, incorporated by reference
